Judge Greene
dissenting.
I dissent from the majority’s holding that plaintiff was entitled to bring an action for accounting after the trial court entered its judgment equitably distributing the parties’ property under Section 50-20. The majority contends plaintiff retained her right *512to demand an accounting from defendant pursuant to her common law status as a tenant by the entirety or tenant in common. While our Equitable Distribution Act did not itself disturb these common law forms of ownership, our Supreme Court has clearly held that the court’s equitable distribution of the parties’ property under the Act terminates the parties’ previous common law right to divide their property based on those common law forms of ownership:
The [A]ct was not intended to disturb these traditional forms of property ownership, the rights flowing from that ownership, or the rights a spouse may otherwise have in the property of the other. Equitable distribution is merely an alternative means of property division; alternative to already existing rights granted by statute or recognized at common law or acquired under a separation agreement. Thus, in the absence of an equitable distribution of . . . property under N.C.G.S. Sec. 50-20, an ex-spouse (now tenant in common) retains the right to possession and the right to alienate and may bring an action for waste, ejectment, accounting, or partition.
Hagler v. Hagler, 319 N.C. 287, 292, 354 S.E. 2d 228, 233 (1987). (emphasis added).
Under Hagler, the court’s final division of the parties’ property under Section 50-20 (rather than under alternative common law principles) extinguished plaintiffs former common law right to the alternative accounting and division of property requested in her complaint.
Accordingly, I would affirm the court’s entry of summary judgment against plaintiffs independent action for accounting.